Citation Nr: 1217859	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-37 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for alcohol abuse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to March 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received to reopen a claim for service connection for a low back disability, and that denied service connection for an acquired psychiatric disability and alcohol abuse. 

The Board notes the issue of service connection for a skin rash was addressed in the statement of the case issued in August 2009, and the Veteran indicated on his substantive appeal that he wanted to appeal this matter.  By rating action dated August 2010, the RO granted service connection for acne scarring of the head, face and neck, evaluated as 30 percent disabling, and for acne vulgaris scars of the chest wall, evaluated as noncompensable.  This represented a complete grant of those benefits sought on appeal, and since the Veteran has not expressed disagreement with the evaluations or effective date that were assigned, this determination is limited to the issues set forth on the preceding page.


FINDINGS OF FACT

1.  An unappealed November 2001, rating decision denied service connection for a low back disability.  The Veteran was notified of this decision, but did not file a timely appeal.

2.  The evidence added to the claims file since the November 2001, determination is essentially cumulative of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim of service connection for a low back disability.

3.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that an acquired psychiatric disability, initially demonstrated years after service, is etiologically related to military service.

4.  The Veteran's alcohol abuse is not attributable to a service-connected disability and, therefore, service connection is precluded by law.


CONCLUSIONS OF LAW

1.  The RO's decision of November 2001, which denied service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  The evidence received since the November 2001, rating decision is not new and material to reopen the appellant's claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  An acquired psychiatric disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

4.  The criteria for service connection for alcohol abuse have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.301 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a January 2008 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran that new and material evidence was needed to reopen the claim for service connection for a low back disability, and provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, the letter advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA medical records, and the VA examination reports.

The Veteran was afforded a VA medical examination to obtain an opinion regarding the etiology of his low back disability.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board acknowledges the Veteran has not been afforded a VA medical examination to obtain an opinion regarding the etiology of a psychiatric disability and alcoholism.  Based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, there has been no demonstration of any event in service as to which these disorders may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship between them and military service.  With respect to the claim for service connection for alcohol abuse, there has been no allegation, nor does the evidence establish, that it is secondary to a service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the service treatment records are negative for any complaint or finding involving a psychiatric disability or alcohol abuse in service or for many years thereafter.  As the record does not establish the occurrence of an event in service, to which any current psychiatric disability may be related, or that alcohol abuse is secondary to a service-connected disability, a VA examination is not warranted.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

	New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Claim to Reopen - Low Back Disability 

By rating action dated November 2001, the RO denied service connection for a low back disability.  The Veteran was notified of this decision, but did not file a timely appeal.  As such, that determination is final.  38 U.S.C.A. § 7105.  Hence, the issue before the Board is whether new and material evidence has been received to reopen the previously denied claim for service connection for a low back disability.  

The evidence of record at the time of the November 2001 determination included the service treatment records and VA medical records.  The service treatment records disclose no complaints or findings pertaining to a low back injury.  The Veteran was seen in June 1975 and reported pain in the right lower quadrant after trying to lift a transmission.  The impression was muscle strain.  He was treated with medication and hot soaks.  The spine was evaluated as normal on examination in May 1976 and on the separation examination in March 1977.

The Veteran was hospitalized by the VA for unrelated complaints in October 1997.  His past medical history did not include a low back disorder.  

VA outpatient treatment records reveal the Veteran was seen in April 1998 and reported low back pain.  The past medical history noted a motor vehicle accident and degenerative joint disease.  

The Veteran submitted a claim for service connection for residuals of a back injury in January 2000.  He indicated he was injured in 1975.  He reported treatment for his back at a VA facility in 1989.  

When seen at a VA outpatient treatment clinic in January 2000, the Veteran stated his military records were classified and, as a result, he could not demonstrate he had a back injury in service.  

The Veteran was afforded a general medical examination by the VA in April 2000.  He related he was in an automobile accident and injured his lower back.  It was reported films of the low back had indicated mild degenerative changes.  Following an examination, the diagnoses were history of low back injury and mild degenerative joint disease.

Service connection for a low back disability was denied by the RO in November 2001 on the basis that there was no medical evidence demonstrating the Veteran's low back disorder was related to service.  The Veteran did not perfect an appeal of this determination.

The additional evidence includes VA outpatient treatment records and the report of a February 2010 VA examination of the spine.  

When examined by the VA in February 2010, the Veteran reported a history of a lifting injury while on active duty.  He related he lifted a heavy transmission and sustained a back injury that required "18 days in bed."  The examiner, who reviewed the claims folder, noted the service treatment records showed the Veteran was evaluated for abdominal pain following lifting a transmission in June 1975.  His complaints of right lower quadrant pain referred to the abdomen and not the spine.  He observed there was no mention of back strain.  The VA examination diagnosis was degenerative disc disease of the lumbar spine.  The examiner concluded the Veteran's current lumbosacral condition was not caused by or a result of lifting a transmission.  He noted there was no history of an in-service lumbar spine condition.  He reiterated that the Veteran was treated for an abdominal strain and a hernia was ruled out when he was treated after he stated he had lifted a transmission.  There were no other reported spinal injuries.  The examiner also pointed out that the Veteran's current lumbar spine condition is a common one in his age group and is considered a degenerative condition related to the wear and tear of the aging process.  

While the medical records received in conjunction with his attempt to reopen his claim confirm the Veteran has a low back disability, this does not constitute new and material evidence.  The evidence merely provides information that was of record at the time of the November 2001 determination, that is, that the Veteran had a low back disability many years after service.  The fact remains there is no competent medical evidence linking his low back disability to service.  

The additional evidence fails to establish the Veteran has a low back disability that is related to service.  Thus, the element of the claim lacking substantiation in November 2001 remains lacking.  The Board further notes the Veteran's belief that he has a low back disability that is related to service.  Although he is competent to state his symptoms, he is not, as a lay person, qualified to render a medical diagnosis or an opinion concerning medical causation on these matters.  To the extent the Veteran contends he has a low back disorder that is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board emphasizes that the initial indication following service of low back problems was in April 1998, more than 21 years after the Veteran's discharge from service.  The Board also notes that on the VA examination in April 2000, the Veteran reported an injury to the lower back in an automobile accident.  He made no mention of an in-service back injury.  

Thus, the additional evidence does not raise a reasonable possibility that the Veteran's low back disability is related to service, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that the evidence is not new and material, and the claim for service connection for a low back disability is not reopened.

Acquired psychiatric disability 

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  VA outpatient treatment records show the Veteran was seen in March 1998.  Possible transient ischemic attacks versus panic disorder/anxiety attacks was listed in the reason for the visit.  It was noted he was on Valium.  No pertinent findings were recorded.  In July 1998, the Veteran was diagnosed with major depression, single episode, and anxiety, not otherwise specified.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  The service treatment records are negative for complaints or findings relating to a psychiatric disability.  A psychiatric evaluation on the separation examination in March 1977 was normal.  

The Veteran was seen in a VA mental health clinic in July 1998.  He stated his "nerve" problem began when he was told the previous year he had to have a pacemaker put in because he was having transient ischemic attacks.  He started to become anxious and depressed at that time because he could no longer work as an electrician.  Prior to last year, no previous mental health problems were reported.  It was also noted that his spouse of 19 years, had filed for divorce two weeks earlier.  The assessment was the Veteran appeared to be having a single episode of major depression that was triggered by health problems, the loss of his job, threats of being divorced by his wife and problems with his son.  In October 2001, it was noted the Veteran had major depression, secondary to chronic pain syndrome and related disability.  It was reported in October 2002 that his mood remained chronically depressed, in part, secondary to chronic pain syndrome.  

The evidence demonstrates that an acquired psychiatric disability was first manifested many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  The Veteran has not submitted any objective evidence establishing a relationship between his psychiatric disability and service.  

The Board acknowledges the Veteran's assertions that he has an acquired psychiatric disability as the result of his military service.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that his psychiatric disability is related to service.  In fact, it is clear that when he first sought treatment in July 1998, his symptoms were attributable to his declining health, the loss of his job and a recent divorce.  He had not been previously treated for psychiatric symptoms and the Veteran has not referred to any psychiatric problems he experienced during service.  Although the Veteran is competent to testify as to his in-service experiences and symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of an acquired psychiatric disability.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability.

Alcohol abuse

Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs. See 38 C.F.R. § 3.301(a) (2011).  Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 38 C.F.R. § 3.301 (2011).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered willful misconduct. 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2011).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2011).

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Various records refer to the Veteran's history of alcohol use.  VA outpatient treatment records show it was noted in November 1998 that he had a history of daily alcohol use.  In May 2007, it was reported the Veteran had significant alcohol use/abuse, and in August he indicated he began drinking heavily 10 years earlier after his divorce.  

There is no basis for a grant of service connection for alcohol abuse in this case.  Service connection cannot be granted on a direct basis for disabilities, such as alcohol abuse, that are a result of willful misconduct.  In addition, the Veteran has not argued, nor does the evidence suggest, his alcohol abuse is secondary to either of his service-connected disabilities.  

Additional considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Since new and material evidence has not been received to reopen a claim of service connection for a low back disability, the appeal is denied.

Service connection for an acquired psychiatric disability is denied.

Service connection for alcohol abuse is denied.


____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


